DETAILED ACTION
Claims 1-15 are considered in this office action. Claims 1-15 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
•	Para. 83: “an example of path 300” should read “an example of path 330” 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
“System and Method for Determining Indoor Position of a Mobile Device Using Acoustic Beacon Signals from Indoor Transmitters of Known Location”

Domestic Benefit
Claims 1-15 are not entitled to the benefit of prior application 62/860,251.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/860,251, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 1, at least the following limitations of claim 1 do not find adequate support or enablement in the prior application: 
“the different frequencies are selected out of a group of frequencies within an acoustic frequency range that starts above 15 Kilohertz”
“determining a location of the mobile device within an indoor space, based on a mapping between (a) locations within the indoor space, and (b) acoustic signatures associated with the locations, wherein each acoustic signature comprises a frequency and an intensity parameter of acoustic beacon signals received at a location associated with the acoustic signature.”

	Regarding claim 2, at least the following limitations of claim 2 do not find adequate support or enablement in the prior application:
“generating, by the mobile device, a location indication based on the determining of the at least location; wherein the generating is executed even when the mobile device does not execute, at the time of the generating, a navigation application.”

	Regarding claim 3, claim 3 depends from claim 1 and thus also does not find adequate support or enablement in the prior application.
	Regarding claim 4, claim 4 depends from claim 3 and thus also does not find adequate support or enablement in the prior application.

Regarding claim 5, claim 5 depends from claim 4 and thus also does not find adequate support or enablement in the prior application.

	Regarding claim 6, at least the following limitations of claim 6 do not find adequate support or enablement in the prior application:
starting to search for an acoustic beacon signals transmitted from the certain indoor transmitter following an occurrence of the sign change of the Doppler shift.

	Regarding claim 7, at least the following limitations of claim 7 do not find adequate support or enablement in the prior application:
transmitting by the mobile phone location information and acoustic signature received by the mobile phone during at least a part of a duration within the indoor space.

	Regarding claims 8-14, claims 8-14 recite a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claims 1-7. Thus, claims 8-14 similarly do not find adequate support or enablement in the prior application.
	Regarding claim 15, claim 15 recites a mobile device that comprises a receiver and a processor with substantially the same limitations as claim 1. Thus, claim 15 similarly does not find adequate support or enablement in the prior application.
Accordingly, claims 1-15 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 6, 7, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, Claims 2 and 9 recite the limitation "based on the determining of the at least location".  There is insufficient antecedent basis for “the at least location” in the claim. In the interest of compact prosecution, the examiner will interpret the limitation as “based on the determined location”. Additionally, claims 2 and 9 recite the limitation "the time of generating". There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner will interpret the limitation as “a time of generating”.
Regarding claims 7 and 14, claims 7 and 14 recite the limitation "the mobile phone".  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner will interpret the limitation as “the mobile device”.
Regarding claims 6 and 13, claims 6 and 13 recite the limitation “starting to search for an acoustic beacon signals transmitted from the certain indoor transmitter following an occurrence of the sign change of the Doppler shift”. In light of instant specification Para. 67-69, the last bullet of provisional disclosure Page 3, and claims 4 and 12 (from which claims 6 and 13 respectively depend), the limitation of “starting” makes the claim unclear and therefore indefinite because the scope of the claim cannot be determined. “Starting” implies that the signals were not previously searched for. However, claims 4 and 12 (from which claim 6 and 13 respectively depend) recite: “searching for a sign change of a Doppler shift associated with an acoustic beacon signal transmitted by a certain indoor transmitter.” If the sign change of the Doppler shift is associated with an acoustic beacon signal transmitted by a certain after an occurrence of the searching for a sign change of the Doppler shift. As a result, claims 6 and 13 are unclear and their scope cannot be determined. In the interest of compact prosecution, the examiner will interpret the limitation as follows: “continuing to search for an acoustic beacon signals transmitted from the certain indoor transmitter following an occurrence of the sign change of the Doppler shift”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathish et al. US PG Publication 20130321208 (hereinafter Sathish). 

Regarding claim 1, Sathish discloses:
A method for determining indoor position of a mobile device, [[Sathish, Abstract, Para. 1, Para. 25, Para. 26, Para. 59] “An approach is provided for providing location information of user devices based on signal frequencies of transmitters;” also see [0001] “GPS tracking is generally not available indoors. Consequently, other methods are necessary to track a user's indoor location and movements;” also see [0025] “there are many situations in which GPS data is not available, including when the user is inside a building, within a tunnel, etc. As a result, in these scenarios, location information services cannot rely on GPS to accurately obtain data with respect to a user's position or movements…;” also see [0026] “To address this problem, a system 100 of FIG. 1 introduces the capability to provide location information of user devices based on signal frequencies of transmitters;” also see [0059] “The user's mobile device may record the audio.”] the method comprises: 
receiving, by the mobile device, acoustic beacon signals transmitted from indoor transmitters of known location; [[Sathish, Para. 6, Para. 26, Para. 52, Para. 56, Para. 59] “…an apparatus comprises means for processing…signals, from one or more transmitters, captured at one or more user devices to determine one or more frequencies of the one or more signals;” also see [0026] “…the transmitters from which the signals are broadcasted may include one or more speakers, and the signals include one or more audio signals…audio frequencies in the ultraband range (e.g., 20 to 24 kHz) may be used to determine user positions. Such a range, for instance, is capable of being accurately recorded with mobile phones;” also see [0052] “In other embodiments, the one or more associated frequencies and the transmitter location information may be known or accessible by the user device;” also see [0056] “In this scenario, the positions of the transmitters 603 (e.g., speakers) are fixed and known;” also see [0059] “The user's mobile device may record the audio.”] wherein adjacent indoor transmitters transmit acoustic beacon signals of different frequencies, [[Sathish, Para. 31, Para. 57] “In one scenario, each transmitter be associated with a particular frequency (e.g., within the range of 20 to 24 kHz) such that  [0057] “In some embodiments, each transmitter 603 transmits in such a way that no two transmitters transmit at the same frequency.”] the different frequencies are selected out of a group of frequencies within an acoustic frequency range that starts above 15 Kilohertz; [[Sathish, Para. 26, Para. 31] “In further embodiments, the speakers may include one or more fixed directional speakers at predetermined locations (e.g., speakers that transmit audio signals along a particular direction and that are fixed at the various predetermined locations), and the audio signals may be associated with ultrasound frequencies (e.g., 20 kHz or above). By way of example, audio frequencies in the ultraband range (e.g., 20 to 24 kHz) may be used to determine user positions. Such a range, for instance, is capable of being accurately recorded with mobile phones using a typical sampling rate (e.g., 48 kHz sampling rate) and is greater than the upper limit of human hearing;” also see [0031] “In one scenario, each transmitter be associated with a particular frequency (e.g., within the range of 20 to 24 kHz) such that each transmitter may transmit short wave audio pulses with its associated frequency.”] and 
determining a location of the mobile device within an indoor space, [[Sathish, Para. 4, Para. 31, Para. 56] “The apparatus is also caused to determine device location information of the one or more user devices based, at least in part, on the one or more frequencies;” also see [0031] “The location information of the identified transmitters may thereafter be utilized to determine the location of the user device, and, thus, the location of the user of the user device;” also see [0056] “FIGS. 6A-6C are diagrams of a use case using audio signals to determine location information of a user device, according to various embodiments. For example, FIG. 6A illustrates a floor plan of a rock club (i.e. an indoor space)”] based on a mapping between (a) locations within the indoor space, [[Sathish, Para. 19, Para. 27, Para. 28, Para. 31] “FIG. 5 is a flowchart of a process for determining location information of a user device based on…location information of the transmitters…;” also see [0027] “As shown in FIG. 1, the system 100 comprises a user equipment (UE) 101 (i.e. a mobile terminal, see Para. 30) …having connectivity to the positioning platform 103 via a communication network 105;” also see [0028] “…positioning platform 103 may include or have access to a location database 109 to access or store map information associated with particular environments, user location information (e.g., based on device location information), user location history, etc. The positioning platform 103 may also include or have access to a transmitter database 111 to access or store transmitter data, including transmitter location information…For example, a certain service 115 may provide various maps along with transmitter data associated with those maps…It is noted that the positioning platform 103 may be…included within the UE 101…;” also see [0031] “As indicated, the transmitters may be located at predetermined points (i.e. locations) associated with a map…;”] and (b) acoustic signatures associated with the locations, wherein each acoustic signature comprises a frequency and an intensity parameter of acoustic beacon signals received at a location associated with the acoustic signature. [[Sathish, Para. 27, Para. 34, Para. 57] “The UE 101 may…interact with, for instance, the positioning platform 103, which may: (1) process signals, from transmitters, captured at a user device to determine frequencies of those signals; (2) determine device location information of the user device based on the frequencies; (3) determine transmitter location information of the transmitters along with associations of the signals with the transmitters; (4) cause a filtering of the signals based on associated frequencies of the transmitters to generate output signals; (5) process the output signals to determine energy levels (i.e. an intensity parameter) of the output signals; (6) determine intersections of the output signals based on the energy levels; (7) cause a presentation of a map depicting the device location information based on the transmitter location information;” also see [0034] “…the positioning platform 103 may process…one (i.e. an intensity parameter) of the one or more output signals, wherein the device location information is further based, at least in part, on the one or more energy levels…transmitters having associated frequencies that match the output signals having the highest energy levels may be determined to be the transmitters that correspond to the captured signals. The location information of those transmitters may then be utilized to determine the location of the user;” also see [0057] “In some embodiments, each transmitter 603 transmits in such a way that no two transmitters transmit at the same frequency. A mobile phone of a user may, for instance, record audio in the ultrasound range (e.g., via the microphone of the mobile device). The mobile phone may then utilize a set of band pass filters (e.g., as many as there are ultrasound speakers in the system) which are centered at the transmitted ultrasound frequencies. The energy levels of the signals outputted from the band pass filters are then calculated. The frequencies associated with the user's position (e.g., indicator 605) may, for instance, be determined to be the highest energy levels. Thus, since the location of the speakers are known and the speakers are highly directional, the grid cell in which the user is located may easily be deduced from the energy levels associated with the output signals and the frequencies.”]

Regarding claim 2, Sathish discloses the method according to claim 1 as outlined above.
Sathish further discloses:
generating, by the mobile device, a location indication based on the determined location; [[Sathish, Para. 28, Para. 41, Para. 44, Para. 59, Para. 80] “…the positioning platform 103 may be a separate entity of the system 100…or included within the UE 101 (e.g., as part of the application 107);” also see [0041] “the positioning platform 103 includes control logic 201…;” also see [0044] “The control logic 201 may also direct the presentation module 211 to present a map depicting the device location information based on the transmitter location if a user device is determined to be located at a particular intersection, the grid-based map may depict the user device in the grid cell associated with that intersection,” wherein based on cited paragraphs 28 and 41, the control logic is included in the positioning platform which may be included within the user equipment (i.e. a user mobile device). Thus, it is disclosed that the mobile device generates a location indication based on the determining of the at least location; [0059] “The grid-based map 601 depicting the transmitters…and the indicator 605 may thereafter be presented to the user, for instance, to illustrate the user's current position…;” also see [0080] “A main display unit 907 provides a display to the user in support of various applications and mobile terminal functions that perform or support the steps of providing location information of user devices based on signal frequencies of transmitters;”] wherein the generating is executed even when the mobile device does not execute, at the time of the generating, a navigation application. [[Sathish, Para. 59] “The grid-based map 601 depicting the transmitters…and the indicator 605 may thereafter be presented to the user, for instance, to illustrate the user's current position and/or to direct the user to his/her next location…,” wherein it is interpreted based on the “and/or” language that the indicator may be presented to the user even when the user is not navigating to a particular location. In other words, indicator 605 may be generated even when the mobile device does not execute, at the time of the generating, a navigation application.]

Regarding claim 7, Sathish discloses the method according to claim 1 as outlined above.
Sathish further discloses:
transmitting by the mobile device location information and acoustic signature received by the mobile device during at least a part of a duration within the indoor space. [[Sathish, Para. 28, Para. 30, Para. 48, Para. 46, Fig. 1] “…the positioning platform 103 may include or have access to a location database 109 to access or store map information associated with particular environments, user location information (e.g., based on device location information), user location history, etc. The Data stored in the location database 109 and the transmitter database 111 may, for instance, be provided by the UEs 101;” also see [0030] “The UE 101 is any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset, station, unit, device…;” also see [0048] “In such scenarios, for instance, the user device may simply capture the signals (i.e. acoustic signatures) from the transmitters and send the captured signals to the server side for processing;” also see [0046] “…the server side may include location database 109 and transmitter database 111 for storing and accessing map and transmitter information…In some embodiments, the server administrator or infrastructure provide may, at any point, modify the map to change resolutions, the number of transmitters, and the transmission frequencies of the transmitters…without requiring any change on the client side;” also see Fig. 1]

Regarding claim 8, claim 8 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 1. Thus claim 8 is rejected on the same basis as claim 1 outlined above. 
Sathish additionally discloses:
A non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions [[Sathish, Para. 68, Para. 72] “The term “computer-readable medium” as used herein refers to any medium that participates in providing information to processor 702, including instructions for execution. Such a medium may take many forms, including, but not limited to computer-readable storage medium (e.g., non-volatile media, 

Regarding claim 9, claim 9 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 2. Thus claim 9 is rejected on the same basis as claim 2 outlined above.

Regarding claim 14, claim 14 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 7. Thus claim 14 is rejected on the same basis as claim 7 outlined above.

Regarding claim 15, claim 15 recites a mobile device that comprises a receiver and a processor with substantially the same limitations as claim 1 above. Thus, claim 15 is rejected on the same basis as claim 1 outlined above.
Sathish additionally discloses:
A mobile device that comprises a receiver and a processor [[Sathish, Para. 79, Para. 80] “FIG. 9 is a diagram of exemplary components of a mobile terminal (i.e. mobile device)…for communications, which is capable of operating in the system of FIG. 1, according to one embodiment. In some embodiments, mobile terminal 901, or a portion thereof, constitutes a means for performing one or more steps of providing location information of user devices based on signal frequencies of transmitters;” also see [0080] “Pertinent internal components of the telephone (i.e. mobile device) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish in view of Harrell et al. US PG Publication 20130083631 (hereinafter Harrell).

Regarding claim 3, Sathish discloses the method according to claim 1 as outlined above. 
But Sathish does not explicitly disclose determining a movement parameter of the mobile device based on Doppler shifts of the acoustic beacon signals.
However, Harrell teaches:
determining a movement parameter of the mobile device based on Doppler shifts of the acoustic beacon signals. [[Harrell, Para. 12, Para. 37, Para. 40] “One implementation, for example, includes sound signal sources (e.g., speakers) distributed throughout a given area. The sound signals emitted by the sound signal sources are received by one or more receiving devices (e.g., mobile devices having microphones capable of accurately capturing ultrasonic sound signals), which use the received sound signals to compute a location within the given area;” also see [0037] “…Doppler extraction can be used to determine direction and/or velocity of travel of the receiving device and/or the user holding the receiving device. In one implementation, Doppler extraction involves a measure of the shift of the location of the tone in the frequency domain compared to the frequency location of the embedded tones;” also see [0040] “As described, the Doppler shift, in combination with incremental location determinations, can be used to determine the receiving devices (and/or the user's) direction and/or velocity of travel…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining indoor position of a mobile device as disclosed by Sathish to include the teachings of Harrell. The modification would have been obvious because “…Doppler extraction allows prediction of the receiving device's possible positions at a time after which the sound signal is detected, which can be used as a constraint. Such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location” (see Harrell, Para. 40).

Regarding claim 10, claim 10 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 3. Thus claim 10 is rejected on the same basis as claim 3 outlined above.

Claims 4, 5, 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish and Harrell, further in view of Sugita et al. US PG Publication 20160109558 (hereinafter Sugita). 

Regarding claim 4, the combination of Sathish and Harrell teaches the method according to claim 3 as outlined above. 
But the combination of Sathish and Harrell does not explicitly teach searching for a sign change of a Doppler shift associated with an acoustic beacon signal transmitted by a certain indoor transmitter.
However, Sugita teaches: searching for a sign change of a Doppler shift associated with an acoustic beacon signal transmitted by a certain indoor transmitter. [[Sugita, Para. 16, Para. 85] “In a positioning system according to still another aspect of the present invention, the configuration may be such that the positioning unit includes a further positioning function to be executed when the mobile terminal receives one inaudible sound, and the further positioning function includes: a step of identifying, based on the signal source information, the location of one signal source that emits the one inaudible sound; a step of repeatedly determining a shift amount of Doppler shift of the one inaudible sound; and a step of estimating the location of the one signal source as the current location of the mobile terminal at a time point when the shift amount changes from a positive value to a negative value;” also see [0085] “This means that the positioning unit 72 acquires the installation position of the beacon 10. After that, the positioning unit 72 repeatedly determines, at predetermined intervals, a shift amount Δf(v) of the Doppler shift of the inaudible sound being continuously received. As illustrated in FIG. 7, when the receiver (mobile terminal 70) is approaching the signal source (beacon 10), the shift amount Δf(v) is a positive value, while when the receiver (mobile terminal 70) then begins to move away from the signal source (beacon 10), the shift amount Δf(v) becomes a negative value. Using this principle, the positioning unit 72 acquires the time point when the shift amount changes from the positive value to the negative value to estimate that the identified installation position of the beacon 10 is the current location of the mobile terminal 70 at the time.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining indoor position of a mobile device as taught by the combination of Sathish and Harrell to include the teachings of Sugita. The modification would have been obvious because “As described above, according to the embodiment, it is only necessary to acquire the location information on a beacon and observe the shift amount of the Doppler shift of inaudible sound from the beacon in order to be able to estimate the current location of the mobile terminal based on these pieces of information. Therefore, it can be said that the positioning method in the embodiment is very simple. Further, since there is no need to provide any fixed receiver, the introduction cost of the positioning system can be reduced by that amount” (see Sugita, Para. 90).

Regarding claim 5, the combination of Sathish, Harrell, and Sugita teaches the method according to claim 4 as outlined above. 
Sugita further teaches:
determining that the mobile device passed over the certain indoor transmitter when the sign change of the Doppler shift occurred. [[Sugita, Para. 16, Para. 81, Para. 85] “In a positioning system according to still another aspect of the present invention, the configuration may be such that the The beacons 10 are provided one at each place to identify whether a user passes by the place;” also see [0085] “This means that the positioning unit 72 acquires the installation position of the beacon 10. After that, the positioning unit 72 repeatedly determines, at predetermined intervals, a shift amount Δf(v) of the Doppler shift of the inaudible sound being continuously received. As illustrated in FIG. 7, when the receiver (mobile terminal 70) is approaching the signal source (beacon 10), the shift amount Δf(v) is a positive value, while when the receiver (mobile terminal 70) then begins to move away from the signal source (beacon 10), the shift amount Δf(v) becomes a negative value. Using this principle, the positioning unit 72 acquires the time point when the shift amount changes from the positive value to the negative value (i.e. determines the time point when the mobile device passes over a certain indoor transmitter when the sign change of the Doppler shift occurred) to estimate that the identified installation position of the beacon 10 is the current location of the mobile terminal 70 at the time.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining indoor position of a mobile device as taught by the combination of Sathish, Harrell, and Sugita to include these further teachings of Sugita. The modification would have been obvious because “As described above, according to the embodiment, it is only necessary to acquire the location information on a beacon and observe the shift amount of the Doppler shift of inaudible sound from the beacon in order to be able to estimate the current location of the mobile terminal based on these pieces of information. Therefore, it can be said that the positioning 

Regarding claim 6, the combination of Sathish, Harrell, and Sugita teaches the method according to claim 4 as outlined above. 
Sugita further teaches:
continuing to search for an acoustic beacon signals transmitted from the certain indoor transmitter following an occurrence of the sign change of the Doppler shift. [[Sugita, Para. 81, Para. 85, Fig. 7] “The beacons 10 are provided one at each place to identify whether a user passes by the place;” also see [0085] “the positioning unit 72 repeatedly determines, at predetermined intervals, a shift amount Δf(v) of the Doppler shift of the inaudible sound being continuously received (i.e. the positioning unit must be continuously searching for acoustic beacon signals from a signal source). As illustrated in FIG. 7, when the receiver (mobile terminal 70) is approaching the signal source (beacon 10), the shift amount Δf(v) is a positive value, while when the receiver (mobile terminal 70) then begins to move away from the signal source (beacon 10), the shift amount Δf(v) becomes a negative value. Using this principle, the positioning unit 72 acquires the time point when the shift amount changes from the positive value to the negative value to estimate that the identified installation position of the beacon 10 is the current location of the mobile terminal 70 at the time. Finally, the positioning unit 72 outputs the estimated current location…, wherein in order to acquire the time point of the shift, the receiver must search for acoustic beacon signals transmitted both before and after the shift.” In other words, the receiver (mobile terminal 70) must continue to search for an acoustic beacon signals transmitted from beacon 10 after the user has passed beacon 10 (i.e. following an occurrence of the sign change of the Doppler shift.); also see Fig. 7]


Regarding claim 11, claim 11 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 4. Thus claim 11 is rejected on the same basis as claim 4 outlined above.

Regarding claim 12, claim 12 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 5. Thus claim 12 is rejected on the same basis as claim 5 outlined above.

Regarding claim 13, claim 13 recites a non-transitory computer program product for determining indoor position of a mobile device, the non-transitory computer program product storing instructions with substantially the same limitations as claim 6. Thus claim 13 is rejected on the same basis as claim 6 outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668